DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16−19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 16, it is unclear what is meant by “wherein during the inserting, there is no contact with any part of the longitudinal structure disposed between the first and second ribs.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1−3, 5−11, and 16−19 are rejected under 35 USC 102(a)(1) as being anticipated by US Patent No. 2,681,778 to Hughes.
Regarding claim 1, Hughes teaches an aircraft assembly comprising:
a rib 12 having an aperture 22; and
a support member (tubular member 40, see fig. 5) for supporting a substantially longitudinal structure (tube 28) within the aperture, the support member having a funnel part (first flared end portion 42 in fig. 5) and being fixedly attached to the rib such that the funnel part is coaxial with the aperture (fig. 5), wherein the diameter of the base of the funnel is less than or equal to the diameter of the aperture, and is substantially equal to the diameter of a part of the substantially longitudinal structure (fig. 5).
Regarding claim 2, Hughes teaches that the support member extends through the aperture and has an additional funnel part (second flared end portion 42 in fig. 5) coaxial with the funnel part, and wherein the funnel part extends away from a first side of the rib and the additional funnel part extends away from a second, opposite side of the rib (fig. 5).
Regarding claim 3, Hughes teaches a further rib having a further aperture (fig. 1); and
a further support member for supporting a substantially longitudinal structure within the aperture (where the support shown in fig. 5 can be used with any of the rib openings seen from above in fig. 1), the further support member having a further funnel part and being fixedly attached to the further rib such that the funnel part is coaxial with the aperture (fig. 5);
wherein the further aperture is coaxial with the aperture (fig. 5).
Regarding claim 5, Hughes teaches a substantially longitudinal structure within the aperture, wherein the longitudinal structure is oriented coaxially with the funnel part of the support member and extends through the funnel part of the support member (fig. 5).

Regarding claim 7, Hughes teaches that the longitudinal structure comprises a collar configured to fit within the base of the funnel part (where the circumference of the longitudinal structure is a collar).
Regarding claim 8, Hughes teaches that the collar is configured to seal against the base of the funnel part (fig. 5).
Regarding claim 9, Hughes teaches an aircraft assembly according to claim 6, further comprising:
a further rib having a further aperture (fig. 1); and
a further support member for supporting a substantially longitudinal structure within the aperture, the further support member having a further funnel part and being fixedly attached to the further rib such that the funnel part is coaxial with the aperture (where the support shown in fig. 5 can be used with any of the rib openings seen from above in fig. 1);
wherein the further aperture is coaxial with the aperture; and
wherein the external diameter of a first part of the longitudinal structure which is disposed within the base of the funnel part is substantially equal to the internal diameter of the base of the funnel part, and the external diameter of a second part of the longitudinal structure which is disposed within the base of the further funnel part is substantially equal to the internal diameter of the base of the further funnel part (fig. 5).
Regarding claim 10, Hughes teaches that at least part of the support member has a low-friction coating (col. 4 lines 7−9, where suitable woven or braided fibrous materials are understood by one of ordinary skill in the art as imparting a low friction coating to the tube).
Regarding claim 11, Hughes teaches an aircraft comprising an assembly according to claim 1 (col. 1 lines 1−5).

providing a first rib having a first aperture and a second rib having a second aperture such that a space between the first and second ribs is defined, wherein the first and the second ribs are separated by a distance D (as seen in fig. 1);
providing a first support member having a first funnel part on the first rib such that the funnel part is coaxial with the first aperture, and providing a second support member having a second funnel part on the second rib such that the funnel part is coaxial with the second aperture (as done in fig. 5);
providing a longitudinal structure 28 having a length greater than D (fig. 1); and
inserting an end of the longitudinal structure into the funnel part of the first support member and subsequently inserting the end of the longitudinal structure into the funnel part of the second support member (i.e. feeding the tube into the funnel parts, as would be understood by one of ordinary skill in the art as the necessary manner of constructing the device);
wherein during the inserting, there is no contact with any part of the longitudinal structure disposed between the first and second ribs.
Regarding claim 17, Hughes teaches providing one or more intermediate ribs between the first and second ribs, the or each intermediate rib having an aperture (figs. 1 and 5);
providing a support member having a funnel part on the or each intermediate rib such that the funnel part is coaxial with the aperture (fig. 5); and
after inserting the end of the longitudinal structure into the funnel of the first support member and before inserting the end of the longitudinal structure into the funnel part of the second support member, inserting the end of the longitudinal structure into the funnel part of the support member on the or each intermediate rib (fig. 1).
Regarding claim 18, Hughes teaches that providing a longitudinal structure having a length greater than D comprises:
providing a first section of the longitudinal structure, wherein the first section has a length less than D (i.e. the first section being a portion of tube 28 selected so that it is less than length D);
inserting a first end of the first section into the funnel part of the first support member;
providing a second section of the longitudinal structure, wherein the second section has a length less than D (i.e. the second section being a portion of tube 28 selected so that it is less than length D); and
connecting a first end of the second section to a second end of the first section such that the second section is coaxial with the first section.
Regarding claim 19, Hughes teaches that between the inserting of the end of the longitudinal structure into the funnel part of the first support member and the inserting of the end of the longitudinal structure into the funnel part of the second support member, the method comprises inserting a joint between the first section and the second section into the funnel part of the first support member (where the joint between flange 24 and tubular member 40 in fig. 5 could be between a first and second section).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12−15 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes.
Regarding claim 4, Hughes fails to teach that the diameter of the base of the funnel part is greater than the diameter of the base of the further funnel part. One of ordinary skill in the art would be aware that small differences in dimensions are expected during the manufacturing process, and it would therefore be obvious to one of ordinary skill in the art that the diameter of the base of one funnel part could be greater than that of another.
Regarding claim 12, Hughes teaches a kit of parts comprising a plurality of support members 40 (where the support member shown in fig. 5 can be used with any of the rib openings seen from above in fig. 1), each support member being configured to support a longitudinal structure (tube 28) within an aperture 22 of an aircraft wing rib 12 and each support member comprising a funnel part (first flared end portion 42 in fig. 5) and a flange (24 in fig. 5) for attaching the support member to the rib (where the flange is attached to the rib), wherein the diameter of the narrow end of the funnel part is less than or equal to the diameter of the aperture (fig. 5), and is substantially equal to the diameter of a part of the longitudinal structure to be supported by the support member (fig. 5).
Hughes fails to teach that the internal diameter of the narrow end of the funnel part of each support member is unique. One of ordinary skill in the art would be aware that small differences in dimensions are expected during the manufacturing process, and it would therefore be obvious to one of ordinary skill in the art that the internal diameter of the narrow end of each funnel part may be unique.
Regarding claim 13, Hughes teaches a plurality of collars (where the tubular member 40 may be formed in two sections meeting at line 44, a first of these two sections can comprise a collar), each collar corresponding to one of the support members, wherein each collar is configured to be fixedly attached circumferentially to a longitudinal structure and wherein the external diameter of each collar is unique and matches the internal diameter of the funnel base of the corresponding support member (where one of ordinary skill in the art would be aware that small differences in dimensions are expected during the manufacturing process, and it would therefore be obvious to one of ordinary skill in the art that the dimensions of each part may be unique).
Regarding claim 14, Hughes teaches that the external diameter of each collar and/or the internal diameter of the funnel base of the support member corresponding to that collar is selected to create an interference fit between the collar and the funnel base when the collar is disposed within the funnel base (fig. 5).
Regarding claim 15, Hughes teaches that each collar is shaped such that, when that collar is attached to the longitudinal structure, the angle between the external surface of the collar and the adjacent external surface of the longitudinal structure is an obtuse angle (fig. 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.B.K./Examiner, Art Unit 3642                                                                                                    

/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        8/13/2021